internal_revenue_service significant index no department of the treasu washington dc person to contact telephone number refer reply to t ep ra t a2 date feb in re request_for_ruling on behalf of taxpayer c this letter is in response to your request dated november in which you asked for a ruling on behalf of taxpayer c as to whether certain proposed distributions from an individual_retirement_account ira owned by taxpayer c are part of a series of substantially_equal_periodic_payments and are therefore not subject_to the percent additional tax imposed under sec_72 of the internal_revenue_code code amended by you as the taxpayer's authorized representative pursuant to form office on january letter dated date and date and in your in telephone calls with the ruling_request was of our according to the facts as stated taxpayer c is the owner of taxpayer c would on or before date taxpayer c decided to after transferring funds from ira two iras ira and ira to ira start taking annual distributions from ira like to avoid the tax imposed on premature distributions by code sec_72 by calculating the annual distribution amount using one of the methodologies described in notice_89_25 c b for calculating substantially_equal_periodic_payments the annual distribution amount for will be calculated by dividing the account balance of ira annuity factor which is the cost of an annual dollar_figure per year life_annuity beginning at age calculated using commutation functions based on the up-1984 mortality_table where an interest rate is assumed equal to percent of the applicable annual federal_long-term_rate in effect for the month of date recalculated each year by dividing the account balance of ira of april by the applicable annuity factor calculated in the same manner except for later ages all distributions will be taken from ira the annual distribution amount will be as as of date by an the annuity factor will be -2- ruling requested based on these facts the following ruling has been requested on behalf of taxpayer cc the proposed method of determining periodic_payments a iv of the code and such payments will not be satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met expectancies mortality_table and interest rate used are such that they do not result in the circumvention of the requirements of sec_72 and sec_72 of the code through the use of an unreasonable high interest rate unreasonable life expectancies or an unreasonable mortality_table the life applicable law sec_408 of the internal_revenue_code provides that amounts paid or distributed out of an individual_retirement_plan must be included in gross_income by the payee or distributee in the manner provided under sec_72 of the code sec_72 of the internal_revenue_code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the internal_revenue_code was added to the code by the tax_reform_act_of_1986 tra effective generally for taxable years beginning after december t provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income section sec_72 of the code provides that sec_72 shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his beneficiary sec_72 of the code imposes the additional a iv that if the series of payments is limitation on distributions excepted from the percent tax by sec_72 subsequently modified other than by reason of death or disability before the later of beginning with the date of the first payment and the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which would have been imposed except for the sec_72 a iv exception plus interest for the deferral_period the close of the 5-year period sec_1_72-9 of the income_tax regulations regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life table v and joint life and last survivor expectancies for two lives table vi notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 t a iv q a-12 of notice_89_25 provides three methods for determining substantially_equal_periodic_payments for purposes of sec_72 two of these methods involve the use of an interest rate assumption which must be an interest rate that does not exceed a reasonable interest rate on the date payments commence a iv of the code tra in the proposed methodolagy the proposed method for determining annual periodic_payments described in the ruling_request as modified is to calculate an annual payment for the year by dividing the account balance as of date of ira by an annuity factor which is the cost of a dollar_figure per year life_annuity beginning at age with such annuity factor calculated using commutation functions based on the up-1984 mortality_table where an interest rate is assumed equal to percent of the applicable annual federal_long-term_rate used for purposes of code sec_1274 in effect for the month of date be calculated by dividing the account balance of ira as of april of the distribution year by an annuity factor which is the cost for subsequent years the annual distribution amount will in the distribution year with such annuity factor dollar_figure per year life_annuity commencing at the age attained by of a taxpayer c calculated using commutation functions based on the up-1984 mortality_table where an interest rate is assumed equal to the percent of the applicable annual federal_long-term_rate used for purposes of code sec_1274 the distribution year taken from ira all annual distribution amounts will be in effect for the month of may of conclusion the life expectancies mortality_table and interest rate used are such that they do not result in the circumvention of the requirements of sec_72 a iv and t of the code through the use of an unreasonable high interest rate unreason- able life expectancies or unreasonable mortality_table accordingly we conclude that the proposed method as modified of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 to the additional tax of sec_72 unless the requirements of sec_72 are not met a iv of the code and such payments will not be subject sincerely yours martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division
